UNITED STATES DISTRICT C()URT
MIDDLE DISTRICT OF FLORII)A
TAMPA DIVISION
MICHAEL W. O’I)ELL,
Plaintiff,
v. Case No: 8:17-cv-733-T-27JSS
UNITED STATES OF AMERICA,

Defendant.

ORDER

BEFORE THE COURT are Defendant’s l\/lotion for Sumrnary Judgrnent and fncorporated
Mernorandum of Law (Dkt. 34), Plaintiff’ s opposition (Dkt. 39), Defendant’s reply (Dkt. 44), and
Plaintifi"s surreply (Dkt. 47). Upon consideration, Defendant’s Motion for Sulnmary Judgment (Dkt.
34) is DENIED.
I. BACKGROUNI)

Plaintiff, a veteran, brings this action against the United States under the Federal Tort Claims
Aet (“FTCA”) and 28 U.S.C. § 1346(b)(l ) alleging negligence and professional malpractice (Dkt. 16,
Amended Complaint). Plaintiff’s allegations stem from medical care he received from the Depai'tment
of Veterans Affairs at the Tarnpa Veterans Affairs Medical Center. (ld.).

The undisputed facts are as follows On June 26, 2014, Plaintifi` underwent a total right knee
replacement. (Dkt. 34-1, Ex. l). Dr. Jesus l\/lartinez performed the procedure at the Tampa `Veterans
Ai"fairs Medical Center. (ld.). Between the date of surgery and July 30, 2014, Piaintiff received

inpatient and outpatient care, and had several sessions of physical therapy. (Dkt. 34-1, Ex. 2»9). On

July 30, 2014, Plaintiff had his first post-operative follow-up appointment With Dr. Martinez. (Dkt,
34»l, Ex. lO). At this appointment, Plaintiff complained of persistent pain and lack of progress at
physical therapy. (ld.). Dr. Martinez Was concerned Plaintiff was developing Retle)t Syrnpathetic
Dystrophy. (ld.). To treat Plaintiff’s complications Dr. Martinez scheduled a manipulation under
anesthesia (“MUA”) to address the limited range of motion and pain that Plaintiff was experiencing
(ld.). On August l l, 2014, Dr. l\/Iartinez performed the MUA, Which included a steroid injection into
the knee. (Dkt. 34-1, Ex. l2). Approximately one-Week later, a second MUA Was performed Without
complication (Dkt. 34~1, Ex. 19). However, on September l8, 2014, Plaintiff returned to the VA’s
Emergency Room With increased pain, swelling and redness. (Dkt. 34-1, Ex. 33). Dr. l\/lartinez
aspirated Plaintiff”s knee, but found no fluid in the joint (ld.). A bone scan Was ordered, and an
antibiotic regimen Was put in place until infection Was ruled out. (Id.).
Prior to this VA Ernergency Room visit, Plaintiff requested approval from the VA to receive
a second opinion about his knee from an outside doctor. (Dkt. 34-1, EX. 37). This request Was granted
and Plaintiff sought the care of Dr. Charles Nofsinger. (Dkt. 34-1, Ex. 37, 3 8). On Septernber 26, 2014,
upon seeing Plaintiff at his initial appointment, it was obvious to Dr. Nofsinger that Plaintiff had an
infection in his knee. (Dkt. 34-!, Ex. 38); (Dkt. 39-3, Affidavit of Dr. Charles Nofsinger, M 9, lO).
According to him, it Was the Worst infection lie had ever treated (Dkt. 34-5, Deposition of Dr. Charles
Nofsinger at 152:4~12). He ordered Plaintiff` s knee be aspirated, Which resulted in the identification
of a MRSA infection (Dkt. 34-1, Ex. 40). To treat the infection, Dr. Nofsinger removed the knee
prosthesis and inserted an antibiotic spacer. (Dkt. 34-1, Ex. 41). Plaintiff’s infection continued,
requiring Dr. Nofsinger to insert a second antibiotic spacer higher up Plaintiff’ s leg. (Dkt. 34-1, Ex.
42). Once the infection dissipated, Dr. Nofsinger performed a total knee revision. (Dkt. 34-1, Ex. 43).
In Plaintiff’s amended complaint, he alleges that “Defendant United States of Arnerica,

2

including its directors, officers, operators, administrators employees, agents, and staff at the Tampa
VA l\/ledical Center” (Tampa VA Medical Center) breached its duty of care to Mr. O’Dell.” (Dkt. 16,
111 8, 53). Specifically, he alleges that “Defendant had a duty to provide ordinary care, and to exercise
that standard and degree of care and skill required of health care providers, consistent with the
expertise that the Defendant presented to the community at large” and that “Defendant breached its
duty to Mr. O’Dell for failing to properly monitor him post»operatively and treat known complications
to his surgery." (Id. at ‘H 52, 55). According to Plaintiff, as a proximate result of Defendant’s actions,
he sustained serious and permanent physical injuries and mental anguis.h. (Id. at 1[ 56).

Defendant moves for summary judgment, contending that Plaintiff’ s evidence fails “to establish
the essential elements of medical malpractice.” (Dkt. 34, p. l2). Defendant’s contentions are
unpersuasive.'

II. STANDARD

Summary judgment is appropriate where “there is no genuine dispute as to any material fact
and the movant is entitled to judgment as a matter of law.” FED. R. CtV. P. 56(a). “A genuine factual
dispute exists only if a reasonable fact-finder ‘could find by a preponderance of the evidence that the
[non~movant] is entitled to a verdict.’ ” Kemel Records Oy v. Mosley, 694 F.3d 1294, 1300 (l ith Cir.
20 l 2) (quotingA)/zcierson v. Lr'berty Lobby, Inc. , 477 U.S. 242, 252 (1986)). A fact is material if it may
affect the outcome of the suit under governing law. A[Ien v. Tyson. Foods, ]nc. , 121 F.3d 642, 646 (1 lth
Cir. 1997). All facts are viewed and all reasonable inferences are drawn in the light most favorable to

the non-moving party. See Sco!l v. Harrr`s, 550 U.S. 372, 380 (2007).

 

‘ In support of its motion, Det`endant submits the expert report ofDr. Ke_rry Cleveland. As an initial matter, Dr.
Cleveland’s report is unsworn In this Circuit, unsworn statements do not meet the requirements of Rule 56 and therefore
should not be considered by a district court in ruling on a motion for seminary judgment Ccrrr v. Tamnge[o, 338 `F.2d
1259, 1273 n.26 (l lth Cir. 2003). Only “pleadings, depositions, answers to interrogatories, and admissions on file,

together with affidavits” could be considered by a district court in reviewing a summary judgment motion. Icf.

3

The moving party bears the initial burden of showing that there are no genuine disputes of
material fact. Hic'kson Corp. v. Norrhern Crosscrrm Co., Inc., 357 F.3d 1256, 1260 (1lth Cir. 2004)
(citing Celotex Corp. v. Carrett, 477 U.S. 317, 323 (1986)). Once the moving party demonstrates the
absence of a genuine issue of material fact, the nonmoving party must go beyond the pleadings through
the use of affldavits, depositions, answers to interrogatories, and admissions on file to designate facts
showing a genuine issue for trial. See Celotex Corp. , 477 U.S. at 324. The Court will not weigh the
evidence or make findings of fact. Morrison v, Amway Corp., 323 F.3d 920, 924 (l lth Cir. 2003).
Rather, the Court’s role is limited to deciding whether there is sufficient evidence upon which a
reasonable juror could find for the non~moving party. See id.

III. DISCUSSION

“Under the FTCA, the United States is liable for tortious conduct ‘in the same manner and to
the same extent as a private individual under like circumstances’ after applying the applicable law in
the same jurisdiction.” Turner ex ref Turner v. Unifed Stares, 514 F.3d 1194, 1203 (l lth Cir. 2008)
(quoting 28 U.S.C. § 2674).

Plaintift` s medical malpractice claim arose in Florida.2 And to succeed on his Florida medical
malpractice claim, “a plaintiff must establish the following: the standard of care owed by the
defendant, the defendant’ s breach of the standard of care, and that said breach proximately caused the
damages claims.” Gooding v. Univ. Hosp. Bldg., Inc., 445 So. 2d 1015, 1018 (Fla. 1984). Defendant
takes issue with two elements of Plaintiff s claim: (l ) “Plaintiff cannot identify a breach in the standard
of care that caused harrn,” and (2) “even if Plaintiff can demonstrate a breach, Plaintiff cannot prove

Causation.” (Dl<t. 34, p. 2).

 

2 “A medical-malpractice claim is defined as a claim ‘arising out of the rendering of, or the failure to render,
medical care or services.”’ Cag/e v. Um`ren' Stare.r, 738 F. App'x 633, 637 {11th Cir. 2018) (quoting FLA. STAT. §
766.106(1)(a)).

Stamlard of Care

Under Florida law, “[t]he prevailing professional standard of care for a given health care
provider shall be that level of care, skill, and treatment which, in light of all relevant surrounding
circumstances is recognized as acceptable and appropriate by reasonably prudent similar health care
providers.” FLA. STAT. § 766.102(1). Generally, “[i]n medical malpractice cases, the standard of care
is determined by a consideration of expert testimony.” See Pcite v. Thre[kef, 66l So. 2d 278, 281 (Fla.
1995); Birsh v. 'Unr'ted Srares, 703 F.Zd 491, 495-96 (11th Cir. 1983) (A determination regarding
standard of care “usually necessitates expert testimony by those physicians who perform similar
services in the cominunity.”). And because Defendant’s method of treatment is challenged, Plaintiff
is required to provide expert testimony because “neither the court nor the jury can or should be
permitted to decide, arbitrarily, what is or is not a proper diagnosis or an acceptable method of
treatment,” Ccigle, 738 F. App’>< at 638 (quoting Sr'ms v. Helms, 345 So. 2d 721, 723 (Fla. 1977)).

Defendant argues that “Plaintiff presents no evidence that Dr. Martinez breached the standard
of care at the luly 30, 2014 follow-up appointment.”3 (Dkt. 34, p. 16). in support of this contention,
Defendant argues that Dr. Nofsinger’s testimony regarding standard of care contradicts his own
opinion that Dr. Martinez should have aspirated Plaintiff’s knee at the five-week follow-up
appointment because he testified that “if Plaintiff no longer had chills, shaking, or fever at the time
of the follow up appointment, then the standard of care would not require Dr. Martinez to aspirate the
knee.” (ld.). Defendant also argues that because there is no evidence of chills after .luly 3, 2014, Dr.
l\/lartinez would have had no basis to discover any infection, no basis to aspirate the knee, and

therefore did not breach the standard of care. (Dkt. 34, pp. 15-16).

 

3 Plaintiff`s first post-operative follow-up appointment with Dr. Martinez occurred on July 30, 2014.

5

I-lowever, and as Plaintiff addresses in his response and surreply, his claim is not isolated to
what occun'ed on July 30, 2014.“ Notwithstanding, in opposition to summary judgment and in an effort
to show that a genuine issue of material fact exists, Dierz, 598 F.3d at 815, Plaintiff goes beyond the
pleadings and submits the affidavit of Dr. Charles Nofsinger, his treating physician and expert. In his
affidavit, Dr. Nofsinger opines as to the standard of care that was required (Dkt. 39-3,Nofsinger Aff,,
jj 1 l, 14) and how and when the standard of care was breached (ld. at jill 13, 14). Dr. Nofsinger avers:

ll. . . . On 7-2-l4 the records list infection as a possible source of problem but it was

never ruled out beyond an indication that basic labs do not indicate infection as cause

of fever, At this rime, the standard of care required ruling out infection

12. linprovement was very slow. l-le was on pain medication that included a fever
reducer which may have been masking obvious infection signs early on following

surgery.

l3. Ir was a violation of the standard ofcare not to rule out an infectious process in
his right knee and aggressively begin treatment

l4. . . . [Dr. Martinez] injected l\/lr. O’Dell’s knee with steroids before ruling out an
infection in the knee. It is never within the standard of care to inject a knee join (sic)
with steroids before ruling out an infection if any signs of infection were present
(Dkt. 39-3, Nofsinger Aff.) (emphasis added).
Additionally, according to Dr. Nofsinger, Dr. Martinez was still responsible to review the
medical records, look at symptoms, and rule out infections or any other process that could have been

occurring in Plaintiff, regardless of whether Plaintiff was under the care of another medical

professional (Dkt. 34-5, Nofsinger Dep. at 170;21-25 - l71 :1-5).

 

4 “To he crystal clear, Dr. Nofsinger’s opinion is that the standard of care was violated at the time Mr. O’Dell
showedjust about every sign of infection . . ., and an infection was not ruled out. On luly 2, 2018 (sic), when the medical
records indicate a possible source of the symptoms as infection, the standard of care was breached by failing to rule out
an infection,” (Dkt. 39, pp. 7-8) and “To be clear, Plaintiff, along with Dr. Nofsinger, are claiming Dr. Martinez breached
the standard of care when he failed to rule out an infection and then again when he later injected the infected knee with
steroids.” (Dkt. 47, p. 2). lndeed, when viewing the facts in a light most favorable to P|aintiff, it appears on the face of
the Complaint that Plaintiff alleges Dr. Martinez violated the standard of care by not ruling out an infection earlier, rather
than simply violating the standard of care on one particular date. See (Dkt. 16, Amended Complaint).

6

Upon a review of the record, Plaintiff has demonstrated that a material dispute of fact exists
on at least two issues: (l) whether Dr. l\/iartinezr acted within the applicable standard of care in
assessing and treating Plaintiff’ s total right knee replacement, and (2) when the standard of care was
breached To be entitled to summary judgment, Defendant “must conclusively show the absence of any
genuine issue of material fact.” Hoii v. Tczlcott, 191 So. 2d 40 (Fla. l966). Defendant has failed to do
so, and therefore, is not entitled to summary judgment
Cnusrztion

Defendant next contends that “Plaintiff cannot prove that the steroid injection during the MUA
more likely than not made the infection worse because the Plaintiff’ s actual symptoms did not match
Dr. Nofsinger’s predictions.” (Dkt. 34, p. 16). Having reviewed the evidence presented by both
parties5 , Plaintiff has successfully rebutted Defendant’s contention regardless ofwhether the symptoms
exhibited by Plaintiff did not match what Dr. Nofsinger would have predicted if an infected knee was
injected with steroids.

To establish proximate cause, a plaintiff must prove that the defendant’ s negligence more likely
than not caused the plaintiffs inj ury. Gooding, 445 So. 2d at 1018. And similar to the standard of care
argument above, the affidavit and testimony of Plaintiff’ s expert demonstrates that a material dispute
of fact exists as to whether the steroid injection made Plaintifi” s infection worse. ln the affidavit, Dr.
Nofsinger avers,

16. Failing to detect and treat the infection, as well [sic] making it worse by injecting
it with steroids, made the overall result much worse for the patient

i'?. . . . Mr. O’Dell had a very poor outcome for a total knee replacement for a
relatively young patient The cause is attributable to the delay in recognizing the

 

5 Defendant includes excerpted portions from Dr. Keny Cleveland’s expert report in its argument regarding
causation As stated previously, unsworn statements are not to be considered when deciding summaryjudgment.

7

infection and making it worse by injecting the infected joint with steroids.

(Dkt. 39-3, 1111 16, 17) (emphasis added). Additionally, Dr. Nofsinger Was asked and answered the

following:
Q Do you have an opinion as to - - I mean, so is your opinion that [the infection]
got Worse following the injection?
A Yes, after the, so just So we’re clear, the manipulation and injection?
Q Yes

A Yes, that would be my opinion
(Dkt. 34-5, Nofsinger Dep. 157:1-6). And Dr. Nofsinger reiterated:
Q . . . it’s your view that the infection worsened at the time the MUA, because the
MUA and the steroid inj ection.
A Mostly from the steroid inj ection, but then the MUA I think also exacerbated
it.
(Dkt. 34~6, Dr. Nofsinger Dep. 60:12-] 8). This evidence demonstrates a genuine dispute of material
fact as to proximate cause, and therefore, Defendant is not entitled to summary judgment
IV. CONCLUSION
Defendant has failed to carry its burden to demonstrate the absence of any genuine issues of
material fact. The affidavit Submitted by Plaintiff, as Well as Dr. Nofsinger’s deposition testimony,
establish that material issues of fact are disputed amongst the parties See Celotex Corp. , 477 U.S. at

324. Accordingly, Defendant’s Motion for Summary Judgment (Dkt. 34) is DENIED.

sf
DoNE AND oR])EREI) this 3 l day ofJanuaiy, 2019.

.WS'D. WHITTEMORE
ed States District Judge

Copies to: Counsel of Record

